                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION                           2019   JN 30   P; 12: 39

JENNIFER WILSON,                                 §
                        PLAINTIFF,


                                                                                       j
                                                 §
                                                 §
V.                                               §
                                                     CAUSENO. 1:17-CV-1202-LY
                                                 §
NATERA, INC.,                                    §
                        DEFENDANT.               §

                                      FINAL JUDGMENT

       Before the court is the above-styled and numbered cause. On this same date, the court

rendered an order dismissing this cause with prejudice. As nothing remains to resolve, the court

renders the following Final Judgment pursuant to Federal Rule of Civil Procedure 58.

       IT IS ORDERED that the case is CLOSED.

       IT IS FURTHER ORDERED that each party shall bear its own costs.

       SIGNED this               day of January, 2019.



                                            LE   EAKEL
                                            UNITED STA ES DISTRICT JUDGE
